Title: To George Washington from Philip Filicchi, 29 October 1793
From: Filicchi, Philip
To: Washington, George


            
              Sir,
              Leghorn [Italy] 29 Octr 1793.
            
            The Court of Tuscany having taken the greatest notice of the application I made in
              favor of the American Brig Minerva Captain Joseph Ingraham consign’d to my Commercial
              House, I have thought that Your Eccellency would be pleased to be acquainted with
                it. I therefore have the Honor to enclose a
              translation of my Letter to the Governor of Leghorn, and of the Answer of the Prime
              Minister for Foreign affairs to the representation made by His
              Eccellency. I remain with the greatest respect Your Eccellency’s Most hble &
              devoted Servt
            
              (Signed,) Philip Filicchi.
            
          